Opinion issued November 14, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-19-00045-CV
                           ———————————
IN THE COMMITMENT OF DANIEL HERNANDEZ GUZMAN, Appellant



                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CV-0224


                         MEMORANDUM OPINION

      Appellant’s counsel has filed an agreed motion to dismiss the appeal. See

TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Hightower.




                                       2